PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,709,103
Issue Date: July 14, 2020
Application No. 16/043,403
Filing or 371(c) Date: 24 Jul 2018
Attorney Docket No. 18-190-IH-U
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.182, filed December 10, 2021, requesting issuance of duplicate Letters Patent for the above-identified patent.

The petition is GRANTED.

The Office of Data Management is directed to issue duplicate Letters Patent.

Telephone inquiries concerning this decision may be directed to Irvin Dingle at (571) 272-3210.  Inquiries regarding the issuance of duplicate Letters Patent may be directed to Rochaun M. Hardwick at (703) 756-1411 in the Office of Data Management.

A copy of this decision is being sent to Office of Data Management for issuance of duplicate Letters Patent.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions

cc:	Rochaun M. Hardwick, Randolph Square, 9th Floor, Room D33 (Fax No. (571) 270-9958.